DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “selected from substituents represented by the following general formula (1) and substituents represented by the following general formula (2)”. Applicants are advised to amend this phrase to recite “selected from substituents represented by the following general formula (1) or substituents represented by the following general formula (2)”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “selected from substituents represented by the following general formula (3) and substituents represented by the following general formula (4)”. Applicants are advised to amend this phrase to recite “selected from substituents represented by the following general formula (3) or substituents represented by the following general formula (4)”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “one or more compounds selected from unsaturated group-containing alkylene oxide compounds and unsaturated group containing glycidyl ether compounds and one or more compound selected from an alkylene oxide compound represented by a general formula (3A) and a glycidyl ether compound represented by a general formula (4A)”. Applicants are advised to amend this phrase to recite “one or more compounds selected from unsaturated group-containing alkylene oxide compounds or unsaturated group containing glycidyl ether compounds and one or more compound selected from an alkylene oxide compound represented by a general formula (3A) or a glycidyl ether compound represented by a general formula (4A), Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “selected from substituents represented by the following general formula (1) and substituents represented by the following general formula (2)”. Applicants are advised to amend this phrase to recite “selected from substituents represented by the following general formula (1) or substituents represented by the following general formula (2)”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “selected from substituents represented by the following general formula (3) and substituents represented by the following general formula (4)”. Applicants are advised to amend this phrase to recite “selected from substituents represented by the following general formula (3) or substituents represented by the following general formula (4)”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “further comprising subjecting modified cellulose fibers to a finely fibrillating treatment step”. Applicants are advised to amend this phrase to recite “further comprising subjecting the modified cellulose fibers to a finely fibrillating treatment step”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “wherein the mixing of the above cellulose-based raw materials”. Applicants are advised to amend this phrase to recite “wherein the mixing of the cellulose-based raw material”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “selected from substituents represented by the following general formula (1) and substituents represented by the following general formula (2)”. Applicants are advised to amend this phrase to recite “selected from substituents represented by the following general formula (1) or substituents represented by the following general formula (2)”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “comprising modified cellulose fibers”. Applicants are advised to amend this phrase to recite “comprising the modified cellulose fibers”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “comprising modified cellulose fibers”. Applicants are advised to amend this phrase to recite “comprising the modified cellulose fibers”.  Appropriate correction is required.


Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “comprising modified cellulose fibers”. Applicants are advised to amend this phrase to recite “comprising the modified cellulose fibers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “wherein the average fiber diameter is 5 microns or more and 10,000 micron or more” which renders the scope of the claim confusing given that it is unclear which diameter is being claimed, i.e. 5 microns or more or 10,000 microns or more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ladouce et al (US 6,703,497, cited on IDS filed on 11/7/2019) in view of the evidence presented in Chand et al (see attached pages of Natural Fibers and Their Composites).

Regarding claim 1, Ladouce et al discloses cellulose fibers modified by glycidyl compounds as etherification agents (Column 5 Lines 24-33, Column 6 Lines 35-65, and Column 9 Lines 43-54). The glycidyl ether compounds are given by:

    PNG
    media_image1.png
    124
    362
    media_image1.png
    Greyscale
,
where the group R7 is methyl, ethyl, propyl, vinyl or allyl (Column 5 Lines 40-46 and Column 6 Lines 55-56). The hydroxyl functional groups on the cellulose can be etherified with a single type of etherification agent or with different etherification agents. Accordingly, the reference discloses that the cellulose fiber s can be modified with two separate etherification agents, i.e. an etherification in which R7 is a vinyl group, i.e. an unsaturated alkyl, and one where R7 is methyl, ethyl, propyl, etc. i.e. a saturated alkyl group.
When R7 is a vinyl or ally group, the substituents the attached to the surface of the fibers are given by recited formula (2), i.e.
-CH2-CH(OH)-CH2-(OA)n-O-R1,
where the integer n is zero (0), and the group R1 is given by R7 of the reference and is vinyl, i.e. an unsaturated C2 alkyl or allyl, i.e. an unsaturated C3 alkyl. 
When R7 is an alkyl group such as methyl, ethyl, propyl, etc., the substituents the attached to the surface of the fibers are given by recited formula (2), i.e.
-CH2-CH(OH)-CH2-(OA)n-O-R2,
where the integer n is zero (0), and the group R2 is given by R7 of the reference and is methyl, ethyl, propyl, etc., i.e. a saturated alkyl group.
Ladouce et al does not explicitly disclose that the cellulose have a cellulose I crystal structure. However, the reference discloses fibers obtained from natural sources such as cotton. As evidenced by Page 37 of Chand et al cotton fibers consists essentially of 95 % cellulose I, i.e. cellulose I crystal structure.
While the reference fails to exemplify the presently claimed cellulose fibers nor can the claimed cellulose fibers be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed cellulose fibers and the cellulose fibers disclosed by the reference, absent a showing of criticality for the presently claimed cellulose fibers, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the cellulose fibers which are both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 3, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. As discussed above, Ladouce et al discloses allyl groups, and therefore in recited Formula (1), the number of carbon atoms for R1 is three (3), within the recited range of 3 or more and 20 or less. Given that in recited Formula (1), n can be zero (0), A is not required and therefore the reference discloses the substituents as recited in the present claim.

Regarding claim 4, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. As discussed above, Ladouce et al a substituent where in recited Formula (2), n is zero (0), within the recited range of 0 to 20.

Regarding claim 5, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. Additionally, Ladouce et al discloses that the fibers have a mean, i.e. average, diameter of 15 to 200 angstrom, i.e. 1.5 to 20 nm, within the recited range of 1 nm to 1 micron (Column 3 Lines 60-67).

Regarding claim 13, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. Additionally, Ladouce et al discloses a styrene butadiene (SBR)rubber composition comprising the modified fibers (Column 15 Lines 1-15). Given that the reference discloses the resin as SBR, the hydroxyl value is zero (0), within the recited range of 700 mg KOH/g or less.

Regarding claim 6, Ladouce et al discloses a method for producing modified cellulose fibers. The process comprises utilizing glycidyl compounds as etherification agents in the presence of etherification catalysts or activating agents such as sodium hydroxide and potassium hydroxide, i.e. alkali metal bases (Column 5 Lines 24-33, Column 6 Lines 35-65, and Column 9 Lines 43-54). The glycidyl ether compounds are given by:

    PNG
    media_image1.png
    124
    362
    media_image1.png
    Greyscale
,
where the group R7 is methyl, ethyl, propyl, vinyl or allyl (Column 5 Lines 40-46 and Column 6 Lines 55-56). The hydroxyl functional groups on the cellulose can be etherified with a single type of etherification agent or with different etherification agents. Accordingly, the reference discloses that the cellulose fiber can be modified with two separate etherification agents, i.e. an etherification in which R7 is a vinyl group, i.e. an unsaturated alkyl, and one where R7 is methyl, ethyl, propyl, etc., i.e. a saturated alkyl group. 
When R7 is a vinyl or ally group, the substituents the attached to the surface of the fibers are given by recited formula (2), i.e.
-CH2-CH(OH)-CH2-(OA)n-O-R1,
where the integer n is zero (0), and the group R1 is given by R7 of the reference and is vinyl, i.e. an unsaturated C2 alkyl or allyl, i.e. an unsaturated C3 alkyl. 
When R7 is an alkyl group such as methyl, ethyl, propyl, etc., the substituents the attached to the surface of the fibers are given by recited formula (2), i.e.
-CH2-CH(OH)-CH2-(OA)n-O-R2,
where the integer n is zero (0), and the group R2 is given by R7 of the reference and is methyl, ethyl, propyl, etc., i.e. a saturated alkyl group.
Ladouce et al does not explicitly disclose that the cellulose have a cellulose I crystal structure. However, the reference discloses fibers obtained from natural sources such as cotton. As evidenced by Page 37 of Chand et al cotton fibers consists essentially of 95 % cellulose I, i.e. cellulose I crystal structure.
While the reference fails to exemplify the presently claimed method nor can the claimed method be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed method and the * method disclosed by the reference, absent a showing of criticality for the presently claimed method, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the method which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. It is noted that Ladouce discloses that the fibers are first fibrillated and then modified, while the instant claims require fiber modification followed by fibrillation. However, it is noted that selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results and that the selection of any order of mixing ingredients is prima facia obvious (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to fibrillate the fibers of the reference in any order, including that presently claimed, given that it is clear that the same product would result. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Regarding claim 8, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. Additionally, Ladouce et al discloses that the mixing of the cellulose fibers and the base is carried out in the presence of a liquid medium, i.e. a solvent (Column 9 Lines 10-38).

Regarding claim 9, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. Additionally, Ladouce et al discloses that the fibers have a mean, i.e. average, diameter of 15 to 200 angstrom, i.e. 1.5 to 20 nm, within the recited range of 1 nm to 1 micron (Column 3 Lines 60-67).

Regarding claim 15, the combined disclosures of Ladouce et al and Chand et al teach all the claim limitations as set forth above. Additionally, Ladouce et al discloses a styrene butadiene (SBR)rubber composition comprising the modified fibers (Column 15 Lines 1-15). Given that the reference discloses the resin as SBR, the hydroxyl value is zero (0), within the recited range of 700 mg KOH/g or less.

Allowable Subject Matter
Claims 10-12 and 14 are allowable over the “closest” prior art Ladouce et al (US 6,703,497, cited on IDS filed on 11/7/2019) for the reasons set forth below.

Ladouce et al discloses cellulose fibers modified by glycidyl compounds as etherification agents (Column 5 Lines 24-33, Column 6 Lines 35-65, and Column 9 Lines 43-54). The glycidyl ether compounds are given by:

    PNG
    media_image1.png
    124
    362
    media_image1.png
    Greyscale
,
where the group R7 is methyl, ethyl, propyl, vinyl or allyl. The fibers have a mean, i.e. average, diameter of 15 to 200 angstrom, i.e.0.0015 to 0.02 microns and the reference does not disclose or suggest average fiber diameters outside of this disclosed range.. The instant claims require an average fiber diameter of 5 microns or greater. Accordingly, given that the reference does not disclose or suggest fiber diameters outside the range of 0.0015 to 0.02 microns, it would not have been obvious for one of ordinary skill in the art to utilize the average fiber diameter or 5 microns or greater as required by the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767